Citation Nr: 0840760	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  95-13 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. Miguel A. Cubano


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The appellant served on active duty for training from 
February 1, 1976 to May 17, 1976.  

This appeal arises from a December 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  

The Board of Veterans' Appeals (Board) issued a decision 
denying the claim in September 1996.  The appellant appealed 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  The Court in 
a Memorandum Decision in April 1998 vacated the September 
1996 decision and remanded the claim to the Board.  In 
October 1998, the Board remanded the claim.  It was returned 
to the Board and the Board issued a decision in May 2001 
denying the claim.  The Court vacated the May 2001 decision 
in January 2003 and again ordered the claim remanded.  The 
Secretary of VA appealed that decision to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
The Federal Circuit vacated the Court's decision, and in 
August 2004, the Court issued another Order.  This was 
appealed to the Federal Circuit, and in March 2008, the 
Federal Circuit ordered that the judgment of the Court be 
summarily affirmed.  The claim has now been returned to the 
Board for it to comply with the actions ordered by the Court 
in August 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board observes that during the pendency of the 
appellant's appeal legislation has eliminated the requirement 
for a well-grounded claim, enhanced VA's duty to assist a 
claimant in developing facts pertinent the claim, and 
expanded VA's duty to notify the claimant and their 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
Court remanded the appellant's claim to ensure compliance 
with those provisions.  

VA must notify the appellant of evidence and information 
necessary to substantiate the claim and whether she or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

To ensure the appellant has been properly notified as 
prescribed, the claim must be remanded and the appellant be 
given an opportunity to submit evidence or argument in 
response.  

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the Court's Order, 
the RO should ensure the notification 
requirements and development procedures 
contained at 38 U.S.C.A §§ 5102, 5103, 
5103A, and 5107 and 38 C.F.R. §§ 3.102, 
3.159, are fully complied with and 
satisfied, by sending the appellant a 
letter setting out the information and 
evidence necessary to substantiate each 
element of her claim (including veteran 
status, existence of disability, 
connection between service and 
disability, degree of disability and 
the manner by which effective dates are 
determined if the benefit is awarded).  
The notice also should identify which 
portion of the information and evidence 
she is responsible for providing and 
which VA is responsible for attempting 
to obtain.  

2.  After undertaking any indicated 
development as may be necessary following 
any response received from the appellant, 
her claim for service connection for an 
acquired psychiatric disorder should then 
be readjudicated.  If the benefit sought 
on appeal remains denied the appellant 
and her representative should be provided 
with an appropriate supplemental 
statement of the case and be given 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

